IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46227

STATE OF IDAHO,                                )
                                               )    Filed: March 8, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
MONICA LEANNE SALINAS,                         )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for aggravated battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Monica Leanne Salinas pleaded guilty to aggravated battery, Idaho Code §§ 18-803(a),
18-907(b).   The district court imposed a unified sentence of fifteen years, with five years
determinate. Salinas appeals, contending that her sentence is excessive.
       Although Salinas received the sentence she requested, Salinas asserts that the district
court erred in imposing an excessive sentence. The doctrine of invited error applies to estop a
party from asserting an error when his or her own conduct induces the commission of the error.
State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not
complain of errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226,

                                                1
706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App.
1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d
754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as rulings made
during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Salinas received the sentence she requested, she may not complain
that the district court abused its discretion. Accordingly, Salinas’s judgment of conviction and
sentence is affirmed.




                                                2